      Case 1:17-cv-02229-RMB-KNF Document 93 Filed 06/11/19 Page 1 of 1




                   LEE LITIGATION GROUP, PLLC
                                148 WEST 24th Street, 8th Floor
                                      New York, NY 10011
                                        Tel: 212-465-1180
                                       Fax: 212-465-1181
                                   info@leelitigation.com



WRITER’S DIRECT:          212-661-1008
                          anne@leelitigation.com
                                                                            June 11, 2019
Via ECF
The Honorable Richard M. Berman, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                          Re:     Fisher v. SD Protection Inc., et al.
                                  Case No. 17-cv-2229


Dear Judge Berman:
       We are counsel to Plaintiff. On May 23, 2019, Plaintiff filed a Motion to Enforce the
Settlement (ECF Dkt. No. 88-90). The deadline for Defendants to oppose such motion was June
6, 2019.

        As of this date, five days after the deadline, Defendants have failed to file any opposition
to the motion. As such, Plaintiff respectfully requests the motion be granted as unopposed.

       We thank the Court for considering this matter.


Respectfully,
/s/ Anne Seelig
Anne Seelig, Esq.
cc: all parties via ECF




                                                     1
